Citation Nr: 1808942	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  12-08 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for patellofemoral pain syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1986 to July 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  As explained in the previous Board remand, the October 2011 rating decision granted service connection for a left knee scar and the Veteran filed a notice of disagreement with that decision arguing that he should have been service connected for a left knee disability.  

In response, the Veteran was afforded a VA examination and a statement of the case (SOC) was issued in March 2012.  In the SOC, the RO stated that the Veteran was not entitled to a separate knee disability.  In April 2012, the Veteran's representative stated that the Veteran was claiming entitlement to service connection for a left knee disability.  The RO accepted the statement in lieu of a VA Form 9.  

Thereafter, the Veteran filed separate claims for entitlement to service connection for right and left knee disabilities.  In a September 2012 rating decision, the RO denied service connection for patellofemoral pain syndrome of the left knee.  The RO explained that the Veteran's claim for entitlement to service connection for patellofemoral pain syndrome of the left knee was intertwined with the increased rating claim that was on appeal and, therefore, that matter would be addressed separately.  A supplemental statement of the case (SSOC) addressed the issues of entitlement to service connection for patellofemoral pain syndrome of the left knee and to a compensable rating for a left knee scar.  In December 2012, the increased rating and service connection claims were certified to Board.  

In August 2016, the Board assumed jurisdiction of the left knee service connection claim even though the Veteran did not appeal the September 2012 rating decision.  The Board also denied the issue of entitlement to a compensable rating for the Veteran's left knee scar and remanded the left knee service connection claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND
As noted above, this case was previously remanded in August 2016.  At that time, the Board instructed the RO to attempt to obtain outstanding medical records, notify the Veteran regarding efforts undertaken to obtain treatment records, and obtain an addendum medical opinion.  The Board finds that the RO did not comply with the August 2016 remand directives.  Specifically, the RO did not obtain an addendum medical opinion.  Therefore, the Board finds that a remand is required to obtain a medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then the RO or AMC should obtain an addendum opinion from the VA examiner who provided the September 2012 VA medical opinion.  If that examiner is unavailable, arrange for claims file review by an appropriate examiner.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's left knee disability had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  

The examiner must provide a complete rationale for any proffered opinions.  In doing so, the examiner must discuss and consider the Veteran's competent lay statements that he experienced knee pain and other symptoms since service.  In this regard, the Board points out that the Veteran is competent to report observable symptoms such as knee complaints.  The examiner must also consider and discuss the fact that the record suggests that the Veteran did receive private treatment at some point prior to 2004.  

If the clinician's opinion remains negative, the clinician must state why the Veteran's lay assertions regarding onset and continuity of symptomatology do not support a finding that his left knee patellofemoral pain syndrome is attributable to service.  

3.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




